Citation Nr: 1416454	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-06 725	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1967 (to include service in Vietnam).  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2010 (that denied service connection for PTSD) and December 2010 (that granted service connection for Parkinson's disease, rated 30 percent) of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  In November 2012 a videoconference hearing was held before the undersigned; a transcript is associated with the record.  At the hearing, the Veteran's representative indicated that additional evidence would be submitted after the hearing with a waiver of RO initial consideration; a review of the file found no such submission.

Although the Veteran had not formally perfected his appeal with respect to the rating for Parkinson's disease, VA has taken action to indicate that such filing has been waived, and the Board will accept jurisdiction in this matter.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

Although the Veteran's claim seeking service connection for a psychiatric disability was for the specific diagnosis of PTSD, in accordance with Clemons v. Shinseki, 23 Vet. App. 12 (2009), it has been developed, and will be addressed by the Board, as a claim of service connection for a psychiatric disability, however diagnosed.

A review of the record also found that a February 21, 2014, rating decision proposed to sever service connection for Parkinson's disease.  The record does not show that severance has yet been implemented.  The Veteran has not expressed disagreement with the proposal to sever (but will have ample opportunity to do so if he desires).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.



REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the issues on appeal.  See 38 C.F.R. § 3.159 (2013).

Treatment records from the West Haven VA Medical Center show that the Veteran has received diagnoses of a variety of psychiatric disorders, including PTSD.  A May 2009 medications list shows that he had medication prescribed for depression.  Later treatment records include diagnoses of mood disturbance, mild depressive disorder with anxiety, and anxiety disorder, not otherwise specified.  

Several treatment records note the Veteran's report of wartime memories and associated dreams and show that he was referred to individual and group therapy sessions.  A May 2010 report includes a determination that the Veteran was not a good fit for group therapy since he did not suffer from PTSD.  The following month, mild depressive disorder with some symptoms of PTSD was assessed.  

On July 2010 VA PTSD examination, the diagnosis was adjustment disorder with anxiety and major depressive disorder, in remission.  The examiner noted that the Veteran engaged in combat but did not find the Veteran to have PTSD.  He concluded that the Veteran's Parkinson's disease caused considerable anxiety, which caused him to seek mental health treatment.  Later treatment records show PTSD was eventually diagnosed.

Neither the July 2010 VA examination report nor the treatment records has adequately addressed the etiology of the Veteran's psychiatric diagnoses, whether PTSD or otherwise, including whether they are related to service or to the Veteran's service-connected Parkinson's disease.  Accordingly, another VA psychiatric evaluation to secure an adequate opinion is needed.

Additionally, during the November 2012 Board hearing, the Veteran's representative stated that an October 2012 treatment record shows diagnoses of major depression and PTSD.  She also noted that the Veteran participated in VA group therapy sessions and a healing and recovery program.  Records pertaining to such treatment are not in the record now before the Board, and must be sought.

Although the Veteran was provided three separate VA examinations for Parkinson's disease, the Board finds that another is necessary.  An April 2010 initial VA examination produced a diagnosis of early Parkinson's disease; November 2011 and January 2014 VA examinations found that the Veteran does not have Parkinson's.  These diagnoses must be reconciled.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to identify (and provide authorizations for VA to secure records of) the providers of any (and all) private evaluations and/or treatment he has received for psychiatric complaints and for Parkinson's disease.  The RO should secure complete clinical records of all such evaluations/treatment from the providers identified.

2.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran has received for psychiatric disability evaluations or for Parkinson's disease. 

3.  The RO should thereafter arrange for the Veteran to be examined by a neurologist to determine the nature, extent, and severity of his service-connected Parkinson's disease.  The entire record must be reviewed by the neurologist in conjunction with the examination.  Any necessary studies or tests must be completed. 

The examiner must reconcile the December 2011 and January 2014 VA examination findings of no Parkinson's with the prior finding that the Veteran does have such disease.  The rationale for this reconciliation of diagnoses should account for the symptoms which led to the diagnosis of Parkinson's.

If Parkinson's is found, the examiner should indicate whether or not it is manifested by motor impairment, cognitive impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, and/or uncontrollable drooling (and if so, the frequency and severity of such symptoms.  The examiner must explain the rationale for all opinions.

4.  The RO should also arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (one who has not previously examined him) to determine the nature and likely etiology of his psychiatric disability.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should specifically note that a combat stressor (combat in Vietnam) has been conceded.  Following examination of the Veteran and review of the record, the examiner should:

(a)  Identify (by diagnosis) each psychiatric disability entity found.  Specifically, is it at least as likely as not (a 50% or better probability) that the Veteran has PTSD (in accordance with DSM-IV) related to a combat stressor event?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  

(b) Regarding any (and each) psychiatric disability other than PTSD diagnosed, the examiner should opine whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service.  

(c) Regarding any (and each) psychiatric disability other than PTSD diagnosed, the examiner should further opine whether such is at least as likely as not (a 50% or better probability) secondary to the Veteran's Parkinson's disease.

5.  The RO should then review the record and readjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

